﻿Sir, permit me, first of all, to express the genuine satisfaction of the Bulgarian delegation at seeing the responsible post of President of the General Assembly this year being entrusted to you, the representative of the friendly United Republic of Tanzania, a worthy son of the African continent and a tireless fighter against colonialism, and one of the most experienced and respected diplomats in the United Nations.
42.	It is particularly gratifying for us to note that the recently concluded visit of your President, Mr. Julius Nyerere, to Sofia and his talks with the Chairman of the Council of State, Mr. Todor Zhivkov, were an important incentive for further extending relations between our countries in the interests of peace, co-operation and social progress on earth.
43.	I should also like to pay a tribute to your predecessor, Mr. Lievano, for his devoted efforts at the last session.
44.	The Bulgarian delegation would like to welcome the newest Member of our Organization, Saint Lucia, and to wish its people success in their development.
45.	We share the profound grief of the Angolan people over the tragic loss they have suffered in the untimely passing of President Agostinho Neto. The Bulgarian people knew and regarded him highly as a committed revolutionary and convinced patriot, a brave fighter against imperialism and colonialism, and a tireless champion of social progress. With his death, Africa has lost a great and worthy son.
46.	At present, despite existing difficulties and negative manifestations, detente continues to affirm itself as a durable trend in international relations. Life itself has" proved that the policy of reducing tensions is the only way completely to remove and ultimately eliminate the danger of a devastating global thermonuclear conflict.
47. An exceedingly important step in this respect was the successful talks held between L.I. Brezhnev and President Carter in Vienna, which ended in the signing of the Treaty resulting from the conclusion of the Strategic Arms Limitation Talks [SALT], as well as other important instruments, between the Soviet Union and the United States. The SALT Treaty is generally recognized as being the most significant act taken for curbing the nuclear arms race in the period following the Second World War. Once again it has been reaffirmed that even the most complicated problems of international relations can find mutually acceptable solutions when approached with a high sense of responsibility, wisdom, far-sightedness and political realism. We are deeply convinced that the new Treaty can and must become a starting-point for future steps directed towards a genuine reduction of nuclear weapons, and that it will play the role of a catalyst in negotiations on other disarmament issues. It will contribute to a considerable improvement in the general international climate, that is why we hope that this Treaty will be ratified in the very near future, in the interests not only of the peoples of the Soviet Union and the United States, out of all mankind as well.
48.	World developments unequivocally confirm that detente not only affects East-West relations but constitutes an invaluable achievement of universal significance for all mankind and for progress on our planet. The interests of all nations require that insurmountable barriers be raised against attempts to undermine the process of detente and bring international relations back to the days of the "cold war". This need was re-emphasized at the Sixth Conference of Heads of State or Government of Non-aligned Countries. The Final Declaration adopted there reaffirmed the desire of the non-aligned countries to rally all forces to preserve peace and security in the world. The People's Republic of Bulgaria highly values the non- aligned movement as an important factor in international affairs and supports its struggle and efforts for the establishment of lasting peace in the world.
49.	As a result of the policy of detente, lasting and favourable changes have occurred in the political atmosphere on the European continent. In conformity with the principles and agreements in the Final Act of the Conference on Security and Co-operation in Europe, political contacts are being further promoted, economic and cultural co-operation is developing, and the process of mutual acquaintance among European peoples is being broadened. The Madrid meeting of the States which participated in the European Conference is designed to produce further positive changes in the political climate in Europe and the world at large. That meeting must contribute to deepening the process of detente and to strengthening security on the continent.
50.	The further affirmation and promotion of the positive trends in Europe requires the implementation of effective practical measures in the field of military detente on the continent. That is precisely the aim of the proposals put forward by the States signatories of the Warsaw Treaty in order to break the deadlock in the Vienna talks on the reduction of armaments and armed forces in Central Europe.
51.	To these measures should be added the proposal for the conclusion, among the States attending the European Conference, of a treaty on not being the first to use nuclear and conventional weapons, as well as the proposal for holding a political-level conference with the participation of European countries, the United States and Canada for the purpose of discussing and adopting measures for the strengthening of mutual confidence, the lessening of military confrontation in Europe and the subsequent reduction of the concentrations of armaments and armed forces on the continent.
52.	Although we note with satisfaction that these constructive proposals have met with understanding and interest on the part of a number of countries, it is also obvious that tangible progress in military detente on the continent requires joint efforts by all countries concerned. We hope that agreement will be reached in the very near future to proceed in concrete terms towards the solving of these problems.
53.	As for the Balkans, we have every reason to be 4 Signed at Helsinki on 1 August 1975 satisfied with the considerable positive changes which have occurred in that region. The active and constructive policies of the People's Republic of Bulgaria are aimed at strengthening detente in the Balkans, at reaffirming good-neighbourly relations, friendship and broad, equitable and mutually beneficial co-operation. This is a policy of principle which is consistent and unchanging. It is our desire that the Balkan peninsula be transformed into a region of lasting peace and stability and that we live in an atmosphere of confidence and mutual respect, in close co-operation and friendship with all our neighbours. The Government and people of Bulgaria firmly believe in this noble cause and are working persistently and consistently for its implementation, despite the difficulties resulting from the heritage of history and the complex multifaceted nature of today's realities.
54.	The world today is living through a complex and dynamic epoch. It is confronted by many problems which transcend the boundaries and interests of individual States and nations, and which rather concern mankind and are of a world-wide nature. It is these problems that, in our opinion, have the first claim on the attention of the United Nations, not only because they most fully coincide with its international character, but also because they focus upon and comprehend, by their very nature, the necessity for forward movement, and because their proper solution would create the conditions and prerequisites for successfully resolving a number of other international issues.
55.	Among global problems a key place is naturally occupied by the reduction, the prevention and, in the final analysis, the complete elimination of the danger of a new world war through the attainment of genuine disarmament, which is a fundamental prerequisite to this. The achievement of this end is important both in itself and also because it paves the way for solving major problems such as overcoming economic underdevelopment in the world, doing away with hunger, developing new sources of energy, eradicating the most dangerous diseases, preserving the environment, conquering the world's oceans and outer space, using the achievements of scientific and technological progress for the benefit of all mankind, awakening the potentially creative forces of the human individual, and pursuing the all-round development of man and human society to its highest point of perfection.
56.	This is the direction in which the efforts of the socialist and all peace-loving countries tend.
57.	In their declaration of 23 November 1978, the member States of the Warsaw Treaty Organization proposed practical ways for the termination of the arms race. The aim of these proposals is to transfer the question of halting the further qualitative and quantitative increase of armaments and armed forces from the realm of good wishes and resolutions to the sphere of actual practical solutions. In their communique adopted last May in Budapest, the Ministers for Foreign Affairs of the States parties to the Warsaw Treaty reaffirmed the determination of their Governments to carry on the struggle for the attainment of genuine progress in this field. 
58.	A central place in disarmament efforts belongs to a range of proposals aimed at the limitation and elimination of nuclear weapons. Such proposals represent a completely logical approach, for the main threat facing the world stems from the increase in nuclear armaments. This approach and clear-cut stand of the socialist countries on this matter are set forth in their proposal submitted to the Committee on Disarmament last February. The primary task now is to begin talks on ending the manufacture of nuclear weapons in all their diversity and on the gradual reduction of nuclear stockpiles, until such weapons are completely removed from the arsenals of States.
59.	In the light of the exceptionally complicated nature of the problem of disarmament, negotiations in this field can in our view be facilitated if at the same time, there are continued efforts to strengthen the political guarantees and guarantees under international law for the security of States. That is why we attach such great importance to the conclusion of a world treaty on the non-use of force, which would strengthen confidence among States and provide a strong impetus to the process of genuine disarmament.
60.	In emphasizing these issues, the Bulgarian delegation is far from underestimating in any way the other items on the agenda of the current session. We attach particular importance to accelerating work on the drafting of a convention on strengthening guarantees of the security of non-nuclear States, as well as the adoption of measures such as the cessation of all nuclear weapons tests; the prohibition of the development, production and stockpiling of chemical weapons as well as the destruction of existing stockpiles; the prohibition of the development and manufacture of new types of weapons of mass destruction and new systems of such weapons; the reduction of military budgets, and so forth.
61.	The Committee on Disarmament should take up without delay the drafting of a treaty banning radiological weapons, elements relevant to which are to be found in the draft submitted by the Soviet Union and the United States
62.	At the same time, we should like to draw the attention of the General Assembly to the importance of universalizing international treaties and agreements concluded in the field of disarmament. We believe that it is imperative for our Organization to make its own timely contribution to the practical solution of this important question.
63.	A World Disarmament Conference will play an exceptionally important role in the series of measures directed towards the mobilization of the efforts of States for real disarmament.
64.	We welcome the initiative of the Czechoslovak Socialist Republic in proposing that the General Assembly should include in its agenda an item entitled "Adoption of a declaration on international cooperation for the purposes of disarmament’’, this would undoubtedly contribute to further progress in this field.
65.	The People's Republic of Bulgaria also attaches great importance to the conversion of the Indian Ocean into a zone of peace. That would be an important step towards further strengthening international peace and security and peace on earth.
66.	In assessing the present situation in the field of detente, one cannot but take into account also the negative stand and impact of those forces which are opposing the positive developments which have occurred in international relations. For instance, at a moment when there exist genuine conditions for curbing the arms race, new steps are being taken in precisely the opposite direction: to intensify the arms race and to increase military budgets.
67.	A further negative factor is the policy of hegemonism, which leads to the undermining of the process of detente, the creation of sources of tension and the provocation of military conflicts. This policy is incompatible with the development of the positive trends in. international life and with the task of, strengthening mutual confidence among nations and the principles of equal rights and the sovereign equality of States.
68.	The interests of peace, detente and international co-operation require resolute resistance to the exponents and instigators of this policy of hegemonism, which is so dangerous for mankind.
69.	That is why we welcome and fully support the new Soviet proposal for the inclusion in the agenda of an item entitled "inadmissibility of the policy of hegemonism in international relations". It is time for hegemonism to be condemned and for effective barriers to be raised against it. We believe that the renunciation of this policy should not only be elevated as a fundamental principle of international relations but should also be embodied in an international agreement.
70.	There is no doubt that efforts to ensure a lasting peace in the world are inseparable from the struggle to remove the sources of tension and conflict which exist in various regions of our planet.
71.	The security and stability of South-East Asia have been subjected to new trials. The freedom-loving Vietnamese people have been obliged again to defend their inalienable and legitimate rights to a peaceful and independent existence.
72.	Socialist Viet Nam, however, which has become a symbol of valour and self-denial in its struggle for independence, has already given a worthy answer to the aggressors. It has also replied to the slanderous campaign which has been whipped up against Viet Nam in connexion with the problem of refugees from IndoChina. That is indeed a serious problem but it must not be used in order to increase tension in that part of the world or to conceal those who are really guilty for the suffering of tens of thousands of people in the region.
73.	There is not a shadow of doubt in the opinion of the People's Republic of Bulgaria that the seat of Kampuchea in the United Nations must be occupied by the legitimate representatives of the People's Republic of Kampuchea and not by those representing the Pol Pot-Ieng Sary clique, which was overthrown by the Kampuchean people and which imposed a policy of genocide upon its own people for a number of years. We also emphatically object to attempts to have the United Nations interfere in one way or another in the internal affairs of the sovereign People's Republic of Kampuchea.
74.	We express our solidarity with the people and Government of the Lao People's Democratic Republic in their struggle to protect the independence, territorial integrity and peaceful co-existence of their country.
75.	Recent events in the Middle East region have furnished new evidence that the separatist deal between Israel and Egypt does not lead to peace but to an aggravation of the conflict. Attempts to settle the fate of the Palestinian people without their participation have yielded no result whatever. A true lasting and just peace in that region is possible only if Israel withdraws from and liberates all the Arab territories which it has occupied since 1967; if the Palestinian people, headed by their sole and legitimate representative, the PLO, are ensured their right to establish their own State; and if all nations in that area are guaranteed an independent and peaceful existence. That is the only kind of peace which as any future.
76.	The Cyprus question still remains open. This problem must be resolved in a peaceful way, as envisaged in the decisions of the Security Council and the General Assembly, while preserving the sovereignty, independence and territorial integrity of Cyprus in the interests of the Greek Cypriots and the Turkish Cypriots, and while respecting the non-aligned policy of the Republic of Cyprus in the interest of international peace and security.
77.	In recent years, the peoples of a number of countries have scored historical victories in the struggle for national and social liberation from imperialism, colonialism, neo-colonialism and reactionary and Fascist regimes.
78.	We welcome the peoples' revolutions in Afghanistan, Nicaragua and other countries, and we wish the nations of those countries success along the road to the construction of a new life.
79.	The struggle against colonial domination has entered its final and decisive phase. One of the most acute problems now is to complete the genuine liberation of southern Africa from colonialism, racism and apartheid. At the same time, however, there is an intensification of imperialist and neo-colonialist manoeuvres designed to impose puppet regimes on the peoples of Zimbabwe and Namibia in order to shield attempts to preserve the economic interests of capitalist monopolies and corporations on a neo- colonialist basis. The People's Republic of Bulgaria condemns those manoeuvres and firmly supports the struggle of the peoples of Zimbabwe and Namibia, under the leadership of the Patriotic Front and SWAPO, for genuine freedom and independence.
80.	The majority of newly liberated and developing countries continues to suffer from the exploitation of those who formerly exploited them, and particularly from the multinational corporations, which try in every way to preserve the existing machinery of unjust trade and economic relations. We fully support the valid demands of the developing countries for the restructuring of international economic relations on a just and democratic basis. In the struggle for such a restructuring, the role and importance of the norms and principles of economic co-operation established between the socialist and the developing countries are becoming increasingly emphasized. Those norms and principles based on mutual respect of the rights and interests of all States, emphasize a new approach which is being taken towards the international division of labour, economic exchanges and scientific and technological cooperation. Favourable political and economic conditions exist for the further development of this cooperation. Its realization, however, requires a persistent struggle against all those forces which are opposed to co-operation and unity of action between socialist and developing countries. There is no doubt that the objective advantages and the future will be on the side of those forces which are struggling for independence, equality, stable economic development and social progress.
81.	The contribution which the current session will make to solving some of the basic problems facing mankind will be, at the same time, a contribution to achieving those goals which the United Nations has set in proclaiming 1979 as the International Year of the Child. For without detente, without disarmament, without lasting peace and co-operation, and without economic development and social progress, it will be impossible to ensure the kind of present and future which we all desire for children.
82.	Children in socialist Bulgaria are the subjects of priority care and attention. They receive the best of everything; they are provided with everything needed for harmonious development and education in a spirit of peace and friendship among nations.
83.	Guided by these lofty objectives, Bulgaria initiated and played host to the International Children's Assembly "Banner of Peace" that was held last August and was one of the outstanding events held during the International Year of the Child. As the first forum of its kind devoted to children's creativity, and directly linked as it was with mankind's natural quest for continuous creative development and for improving the human individual, the Assembly became a symbol of friendship and solidarity among children of all continents. Under the motto "Unity, Creativity and Beauty," the efforts and aspirations of our planet's youngest citizens were united in order to make them the worthiest of creators and better builders of the future. We are deeply convinced that such events open new perspectives and give increased dimension to die noble ideal of solving the over-all range of problems, both present and future, not only of the coming generation, but of the whole of mankind.
84.	For four decades, mankind has been spared the nightmare of a world war. There can be no doubt of the contribution the United Nations has made in this respect.
85.	Peace and international co-operation are cherished ideals of the Bulgarian people. For the 35 years following the victory of the socialist revolution in Bulgaria, my Government has been pursuing a consistent policy of peace, good-neighbourly relations and co-operation. As Todor Zhivkov, First Secretary of the Central Committee of the Bulgarian Communist Party and Chairman of the Council of State of the People's Republic of Bulgaria, said recently: 
"As a Communist Party, as a socialist State, as a nation confidently marching towards its Communist future, we have a hundred reasons to demand peace and to fight for peace in the world, and we have not one single reason to want international tension, distrust, hostility, or 'cold' or 'hot' wars among nations."
86.	That is why the People's Republic of Bulgaria will continue, as it has done heretofore, to make its contribution toward enhancing the role of our world Organization in the common endeavours of nations in order to strengthen peace, promote international cooperation and affirm the progressive processes on our planet.
87.	With this thirty-fourth session of the General Assembly, the United Nations is stepping out of the present decade and is moving on to the next. The manner in which the United Nations upholds and reaffirms its place in international life as a factor that integrates the efforts of States and nations towards the strengthening of international peace will determine the extent to which it will be able effectively to discharge its noble mission. We are confident that it will in fact be able to accomplish this mission in a worthy manner.